Citation Nr: 0314494	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  01-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to October 1972, and thereafter had service with the Air 
National Guard from 1979 through 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for an acquired psychiatric 
disorder.

The issue of service connection on the merits is addressed in 
the remand section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  In January 1991, the RO denied service connection for an 
acquired psychiatric disorder; the veteran was notified of 
the decision and his appellate rights, but failed to file a 
timely appeal.  

3.  In a January 1999 rating decision, the RO declined to 
reopen the veteran's claim; the veteran was notified of the 
decision and his appellate rights, but failed to file a 
timely appeal.

4.  New evidence, including new psychiatric diagnoses, has 
been associated with the claims file and this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  On November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000 (VCAA), which was subsequently codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted in the current appeal.  The Board finds, given the 
favorable action taken herein, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.  Indeed, following this decision 
reopening the veteran's claim, the Board will direct 
additional development consistent with VCAA. 

The veteran's initial claim for service connection for an 
acquired psychiatric disorder was denied by the RO in a 
rating decision issued in January 1991.  The veteran was 
notified of that decision and of his appellate rights, but he 
did not file an appeal and that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  It is 
provided, however, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).

In this case, as there is a prior final rating decision, this 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder is that evidence added to the 
record since prior final decisions.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter  under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim, and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of evidence added to the record 
must be presumed.  The only exception to this would be where 
the evidence presented is either beyond the competence of the 
individual making the assertion, or is inherently incredible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Except as provided in § 3.310(a) of this chapter, in the 
field of mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a life-long 
pattern of action or behavior, chronic psychoneurosis of long 
duration, or other psychiatric symptomatology shown to have 
existed prior to service, with the same manifestations during 
service, which were the bases of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§  3.303(c), 
4.9, 4.127 (2002).

Analysis:  The veteran 's initial service connection claim 
for psychiatric disability was denied by the RO in January 
1991.  The evidence on file at that time included the service 
medical records.  They revealed that the veteran was 
occasionally seen with situational stress and anxiety.  
During service with the Air National Guard, the veteran was 
evaluated and it was felt that he had emotional problems 
related to unusual personal stress.  Another evaluation noted 
"situational maladjustment of adulthood, acute."  Later, 
the veteran was found to have situational anxiety, mild.  A 
VA examination in October 1990 resulted in a finding of an 
obsessive-compulsive personality and generalized anxiety 
reactions secondary to his personality disorder.  The RO 
denied service connection for an acquired psychiatric 
disorder on the basis that it appeared that psychiatric 
symptoms were principally related to a personality disorder, 
which is not, by law and regulation, considered a disability 
for VA compensation purposes.  

Subsequent to that denial, additional evidence has been 
collected and placed on file.  While this evidence continues 
to generally identify one or more personality disorders as 
the veteran's predominant psychiatric diagnosis, other 
diagnoses or diagnostic impressions have been provided.  A 
July 1998 VA outpatient treatment record contained an 
impression of dysthymia.  The discharge summary from the 
veteran's VA hospitalization in July 1998 included a 
diagnosis of "history of depression."  There have been 
discussions of two particular stressful events which occurred 
during service in relation to symptoms of post-traumatic 
stress disorder (PTSD), but no diagnosis of PTSD has been 
provided.  A VA urgent care assessment included an impression 
of generalized anxiety.  Based on this evidence, in January 
1999, the RO declined to reopen the claim of service 
connection.

In May 1999, the veteran was awarded Social Security 
disability benefits, commencing in July 1998, for various 
psychiatric diagnoses, including personality disorders, 
anxiety disorder-not otherwise specified, likely impulse 
control disorder-not otherwise specified, and PTSD "by 
history."  

These additional psychiatric diagnoses are both new in the 
sense that they were not previously on file, and are 
probative of the veteran's claim for service connection for 
an acquired psychiatric disorder.  The Board finds that this 
additional evidence, including additional psychiatric 
diagnoses, is so significant that it must be considered to 
fairly decide the merits of the claim.  Although personality 
disorders appear to have continued as the predominating 
diagnosis following service, other diagnoses which may be 
considered acquired psychiatric disorders, have been 
provided.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, the 
appeal is allowed, to this extent, subject to further action 
and additional development.



REMAND

Although the predominant psychiatric diagnosis remains one or 
more personality disorders, there are additional psychiatric 
diagnoses on file which are not personality disorders.  Under 
VCAA, the question is presented as to whether the veteran has 
an acquired psychiatric disorder, other than personality 
disorders, which is attributable to active service.  An 
examination with request for opinion(s) is indicated under 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  

A current examination is necessary to identify what Axis I 
and II diagnoses are appropriate for the veteran, if any.  
However, the principle question is whether the veteran has, 
at present, an acquired psychiatric disorder which was 
incurred or aggravated in active military service or that he 
manifested a psychosis to a compensable degree within one 
year after active military service.  In this regard it is 
essential that the examining physician carefully review the 
clinical evidence in the veteran's claims folder (which has 
been tabbed).  

The veteran was seen for anxiety and provided medication 
during military service (1964-1972), however, there was no 
clear diagnosis of an acquired psychiatric disorder during 
active service.  Private and military evaluation during the 
veteran's service with the Air National Guard from 1979 to 
1981 appears to support a finding of one or more personality 
disorders.  Various medical histories on file indicate that 
the veteran had behavioral problems (misconduct) which began 
before the veteran entered active service and that such 
behavior continued after service.  While one or more 
personality disorders appear to be the predominating 
diagnosis after service, there are also post-service 
assessments of anxiety disorder NOS, dysthymia, "history of 
depression," PTSD "by history," "impulse control 
disorder," etc.  

Accordingly, the case is REMANDED for the following: 

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the physician for review and explain that 
his report of examination must state the 
claims folder was made available and 
reviewed by the physician in conjunction 
with his examination.  The VA 
psychiatrist should carefully review the 
veteran's medical history and conduct an 
examination.  If any diagnostic testing 
or studies are indicated, the physician 
should see that such actions are 
completed.  After completing any testing, 
the physician should provide a complete, 
multiaxial diagnostic assessment in 
accordance with the DSM-IV, and provide 
an opinion as to whether it is more, 
less, or equally likely that the veteran 
has an acquired psychiatric disorder at 
present which was incurred or aggravated 
during active military service, or that 
he manifested a psychosis within one year 
after active military service.  

2.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

